DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 5JAN2021 has been entered. Claims 35, 37 - 49, and 51 - 60 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 5JAN2021 have been fully considered but they are not persuasive:

Argument 1: B. Independent Claims are Patentable: “More particularly, the above Para. [0176] of SUZUKI appears to describe the user equipment receives non-demand SI regardless of the system information request, and the nondemand SI includes information indicating information related to a first set on demand SI and information related to a second set demand SI information. However, SUZUKI does not disclose receiving a first portion of system information comprising an indication of a second portion of system information, which is available upon request. … SUZUKI fails to disclose, teach or suggest to “receiving, from a base station of the wireless network, a first portion of system information, the first portion comprising an indication of a second portion of system information which is available upon request,” as in amended Claim 35. … TAKAHASHI does not disclose that receiving a first portion of system comprising an indication of a second portion of system information where the indication of second portion of system information is available upon request.”
Response 1: the Examiner respectfully disagrees. In fact the argument itself appear to contradict itself, i.e., SUZUKI is noted to discloses both “a first portion of system information” (user equipment receives non-demand SI regardless of the system information request) and “comprising an indication of a second portion of system information, which is available upon request” (the non-demand SI includes information indicating information related to a first set on demand SI). More specifically, where “non-demand SI” (e.g., periodic broadcast of “Minimum SI” as consistent with ¶ 0004 of the published present Specification) is communicated without specific request, “on demand SI” is available on request (e.g., requested broadcast of “Other SI” as consistent with ¶ 0004). The Examiner also notes, while not relied on, secondary prior art AWADA (added to teach the amended claims) also teaches first and second portions (“minimum system information” and “on-demand/other system information” respectively).

Argument 2: B. Independent Claims are Patentable: “In addition, TAKAHASHI does not disclose the indication of the second portion of system information comprises system information messages included in the second portion of system information. … TAKAHASHI fails to disclose, teach or suggest to “the first portion comprising an indication of a second portion of system information which is available upon request, wherein the indication of the second portion of system information comprises system information messages included in the second portion of system information,” as in amended Claim 35.”
Response 2: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to independent Claims 35 and 49 have changed. Applicant’s arguments with respect to independent Claims 35 and 49 have been fully considered but are now moot as they do not apply to the explicit reference citations or reference combinations being used in the current rejection.
The Examiner notes that, as confirmed in the Examiner-initiated Interview (10MAR21), the first of the “or” conditions in the Independent Claims (i.e.: “a list identifying one or more system information blocks or”) was removed in order to overcome the cited art reference TAKAHASHI. The Examiner further notes, newly/additionally cited prior art AWADA is now relied on to teach the remaining condition (i.e.: “system information messages included in the second portion of system information”), as interpreted consistent with the interview discussion. 

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 35, 39 – 46, 49, and 53 – 58 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0053131 to SUZUKI et al. (hereinafter “SUZUKI”) in view of U.S. Patent Publication 2020/0068477 to AWADA.

Regarding Claim 35 (Currently Amended), SUZUKI discloses a method of requesting system information in a user equipment for a wireless network (The SI type C may include information for a channel configuration for transmitting a system information request.  The system information request is information for requesting transmission of specific system information (a specific SI type, a group of specific SI types) to a cell (base station apparatus 3).  The specific system information is referred to as on-demand SI (System Information). [¶ 0047]), the method comprising:
receiving, from a base station of the wireless network, a first portion of system information, the first portion comprising an indication of a second portion of system information which is available upon request (FIG. 4 is a diagram illustrating an example of a set of resources for transmitting a system information request in the present embodiment.  In FIG. 4, the horizontal axis represents a time axis, and the vertical axis represents a frequency axis.  A reference sign 700 denotes a resource belonging to a first set.  A reference sign 701 denotes a resource belonging to a second set.  A resource 700 may correspond to a first SI  … the receiver 10 receives non-demand SI including information for indicating the multiple sets, the multiple sets include at least a first set corresponding to the first piece of on-demand SI, and a second set ; 
transmitting, to the base station, a first request requesting that the second portion of system information be transmitted to the user equipment (the terminal apparatus 1 that includes the receiver 10 for receiving multiple pieces of on-demand SI (System Information), and the transmitter 10 for transmitting a system information request to request transmission of a first piece of on-demand SI among the multiple pieces of on-demand SI. [¶ 0174]); and 
responsive to a determination that the requested second portion of system information has not been received successfully by the user equipment, transmitting, to the base station, a second request for the second portion of system information (In 604, the terminal apparatus 1, in a case that all pieces of on-demand SI to which the system information request corresponds cannot be decoded successfully during the monitoring window 603, retransmits the system information request.  The terminal apparatus 1, in a case that all pieces of on-demand SI to which the system information request corresponds are decoded successfully during the monitoring window 603, does not retransmit the system information request. [¶ 0131])

While SUZUKI discloses system information blocks (The system information may be divided into multiple information blocks. The information block may be referred to as a Master Information Block (MIB) and a System Information Block (SIB).  One or :
wherein the indication of the second portion of system information comprises system information messages included in the second portion of system information

However, in the same field of endeavor, AWADA teaches:
wherein the indication of the second portion of system information comprises system information messages included in the second portion of system information (In NR, the current proposal is to broadcast the minimum System Information periodically like in LTE system, whilst the Other System Information can be either periodically broadcasted or delivered on demand … The minimum System Information may comprise an indicator that may be used to indicate whether the associated System Information/System Information Block message is provided by periodic broadcast or on demand.  One or multiple System Information Blocks are mapped to a System Information message. [¶ 0083] …  The parameters required for requesting the on-demand Other System Information are included in the Minimum System Information.  Moreover, to inform a user equipment on how to receive the Other System Information by broadcast, the Minimum System Information includes the following scheduling information for Other System Information: Mapping of the System Information Blocks to System Information messages, validity information, the configuration of the length of the System Information window pertaining to each System 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SUZUKI 

Regarding Claim 39 (Previously Presented), the combination of SUZUKI and AWADA teaches the method of claim 35.
SUZUKI further discloses wherein the first portion of the system information is broadcast periodically by the base station (The system information may be classified into on-demand SI (System Information) and non-demand SI (System Information).  On-demand SI is system information transmitted by the base station apparatus 3 based on reception/detection of a system information request from the terminal apparatus 1.  Non-demand SI is system information transmitted by the base station apparatus 3 regardless of reception/detection of the system information request from the terminal apparatus 1.  Non-demand SI may be transmitted periodically.  Non-demand SI may be transmitted at a timing (subframe) predetermined by a specification or the like. [¶ 0063])

Regarding Claim 40 (Previously Presented), the combination of SUZUKI and AWADA teaches the method of claim 35.
SUZUKI further discloses further comprising:
setting a first timer upon transmission of the first request (The terminal apparatus 1 may start a timer based on the initial transmission of the system information request. [¶ 0133]), and
determining that the requested second portion of system information has not been received successfully by the user equipment upon expiry of the first timer without receipt of the second portion of system information (The terminal apparatus 1, in a case that transmission times of the system information requests reach a prescribed value (maximum value), or in a case that the above-described timer expires, may perform some or all of the following process A, process B, and process C. … Process A: A cell selection procedure is started … Process B: Transmission failure of a system information request, reception failure of on-demand SI, update failure of on-demand SI, establishment failure of an RRC connection, and/or Radio Link Failure (RLF) are notified to higher layers of the terminal apparatus 1 …Process C: Transmission failure of a system information request, reception failure of on-demand SI, and/or update failure of on-demand SI are reported to a cell (base station apparatus 3).  [¶¶ 0134 - 0137] … In FIG. 6, the system information request transmission 704 requests transmission of the first SI type on-demand SI 705 and the second type on-demand SI 706. … The terminal apparatus 1, during the monitoring window 700, in a case that the first type on-demand SI 705 and the second type on-demand SI 706 are not decoded successfully, may perform processing associated with system information request retransmission. [¶ 0148] … The monitoring window 700 may be expressed by a monitoring timer.  The terminal apparatus 1 may start the monitoring timer at a time 709.  The monitoring timer expires at a time 710.  The terminal apparatus 1 may perform processing associated with the system information request retransmission, based on the monitoring timer expiration. [¶ 0149])

Regarding Claim 41 (Previously Presented), the combination of SUZUKI and AWADA teaches the method of claim 40.
SUZUKI further discloses wherein a duration of the first timer is provided in the first portion of system information (The terminal apparatus 1 may start a timer based on the initial transmission of the system information request. … The terminal apparatus 1, in a case that transmission times of the system information requests reach a prescribed value (maximum value), or in a case that the above-described timer expires, may perform some or all of the following process A, process B, and process C. … Process A: A cell selection procedure is started … Process B: Transmission failure of a system information request, reception failure of on-demand SI, update failure of on-demand SI, establishment failure of an RRC connection, and/or Radio Link Failure (RLF) are notified to higher layers of the terminal apparatus 1 …Process C: Transmission failure of a system information request, reception failure of on-demand SI, and/or update failure of on-demand SI are reported to a cell (base station apparatus 3).  [¶¶ 0133 - 0137] … Information associated with a configuration of the above-described prescribed value (maximum value), and information associated with a configuration of the above-described timer may be included in non-demand SI.  The information associated with the configuration of the above-described prescribed value (maximum value) may indicate the above-described prescribed value (maximum value).  The information associated with the configuration of the above-described timer may indicate a length of the above-described timer. [¶ 0139])

Regarding Claim 42 (Previously Presented), the combination of SUZUKI and AWADA teaches the method of claim 35.
SUZUKI further discloses further comprising
setting a second timer upon transmission of the first request (The terminal apparatus 1 may start a timer based on the initial transmission of the system information request. [¶ 0133] … The terminal apparatus 1, in a case that transmission times of the system information requests reach a prescribed value (maximum value), or in a case that the above-described timer expires, may perform some or all of the following process A, process B, and process C.  [¶ 0134] … Information associated with a configuration of the above-described prescribed value (maximum value), and information associated with a configuration of the above-described timer may be included in non-demand SI.  The information associated with the configuration of the above-described prescribed value (maximum value) may indicate the above-described prescribed value (maximum value).  The information associated with the configuration of the above-described timer may indicate a length of the above-described timer. [¶ 0139]), and
transmitting the second request for the second portion of system information upon expiry of the second timer (The terminal apparatus 1, during the monitoring window 700, in a case that the first type on-demand SI 705 and the second type on-demand SI 706 are not decoded successfully, may perform processing associated with system information request retransmission. [¶ 0148] … The monitoring window 700 may be expressed by a monitoring timer.  The terminal second timer” timer being different from the “first timer” timer – nor does SUZUKI place any limitation as to the number of iterations that the request/timer process can be repeated.)

Regarding Claim 43 (Previously Presented), the combination of SUZUKI and AWADA teaches the method of claim 35.
SUZUKI further discloses further comprising, responsive to a determination that the requested second portion of system information has not been received successfully by the user equipment, transmitting, to the base station, a third request for the second portion of system information (Hereinafter, retransmission of a system information request will be described. [¶ 0127] … In 604, the terminal apparatus 1, in a case that all pieces of on-demand SI to which the system information request corresponds cannot be decoded successfully during the monitoring window 603, retransmits the system information request. [¶ 0131] …The terminal apparatus 1 may count transmission times of the system information requests.  The terminal apparatus 1 may count retransmission times of the system information requests. [¶ 0132] … In FIG. 6, the system information request transmission 704 requests transmission of the first SI type on-demand SI 705 and the second type on-demand SI 706.  The terminal apparatus 1, during the monitoring window 700, in a case that the first type on-demand SI 705 and the second second timer” timer being different from the “first timer” timer – nor does SUZUKI place any limitation as to the number of iterations that the request/timer process can be repeated.)

Regarding Claim 44 (Previously Presented), the combination of SUZUKI and AWADA teaches the method of claim 43.
SUZUKI further discloses further comprising,
responsive to a determination that a total number of requests has reached or exceeded a maximum number (The terminal apparatus 1, in a case that transmission times of the system information requests reach a prescribed value (maximum value), or in a case that the above-described timer expires, may perform some or all of the following process A, process B, and process C.  [¶ 0134]);
determining that a cell associated with the base station
is barred, 
has limited service, or 
has one or more unavailable services 

(The SI type O includes information for indicating that a cell (base station apparatus 3) supports a sidelink discovery procedure.  The SI type O may include information for configuring a resource associated with sidelink direct discovery. [¶ 0059] … A sidelink is an interface between the terminal apparatuses 1 for the sidelink communication and the sidelink discovery.  The sidelink communication is an Access Stratum (AS) function enabling proximity based services (ProSe) direct communication among multiple neighboring terminal apparatuses 1.  The ProSe direct communication is communication among the multiple neighboring terminal apparatuses 1 via a path through which no network node passes. [¶ 0060]. The Examiner notes that explicit lack of an indication of service support is – at least – an implicit indication of no service support.)

Regarding Claim 45 (Previously Presented), the combination of SUZUKI and AWADA teaches the method of claim 44.
SUZUKI further discloses wherein the first portion of system information comprises an indication of the maximum number (The terminal apparatus 1, in a case that transmission times of the system information requests reach a prescribed value (maximum value), or in a case that the above-described timer expires, may perform some or all of the following process A, process B, and process C.  [¶ 0134] … Information associated with a configuration of the above-described prescribed value 

Regarding Claim 46 (Previously Presented), the combination of SUZUKI and AWADA teaches the method of claim 35.
SUZUKI further discloses wherein the first request comprises a random access preamble message (The NX-PRACH is used for transmitting a preamble (preamble sequence).  The NX-PRACH may be used for a random access procedure.  The NX-PRACH may also be used for transmitting a system information request.  That is, the system information request may be a preamble. [¶ 0083] … The channel configuration for transmitting a system information request may be common to multiple terminal apparatuses 1.  Non-demand SI may include information for configuring a channel for transmitting a system information request.  The information for configuring a channel for transmitting a system information request may include some or all of the following information A to information I. … Information A: Information for indicating whether a system information request is transmitted as a preamble, a message, or both the preamble and the message. [¶¶ 0100 - 0101])

Regarding Claim 49 (Currently Amended),  the features of Claim 49 are essentially the same as Claim 35 with a SUZUKI further disclosing a user equipment for requesting system information, the user equipment comprising: processing circuitry and a machine-readable medium storing instructions that, when executed by the processing circuitry, cause the user equipment to: … (FIG. 1 is a conceptual diagram of a radio 

Regarding Claim 53 (Previously Presented), the features of Claim 53 are essentially the same as Claim 39 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 53 is rejected on the same grounds and motivation as Claim 39.

Regarding Claim 54 (Previously Presented), the features of Claim 54 are essentially the same as Claim 40 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 54 is rejected on the same grounds and motivation as Claim 40.

Regarding Claim 55 (Previously Presented), the features of Claim 55 are essentially the same as Claim 42 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 55 is rejected on the same grounds and motivation as Claim 42.

Regarding Claim 56 (Previously Presented), the features of Claim 56 are essentially the same as Claim 43 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 56 is rejected on the same grounds and motivation as Claim 43.

Regarding Claim 57 (Previously Presented), the features of Claim 57 are essentially the same as Claim 44 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 57 is rejected on the same grounds and motivation as Claim 44.

Regarding Claim 58 (Previously Presented), the features of Claim 58 are essentially the same as Claim 45 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 58 is rejected on the same grounds and motivation as Claim 45.

Claims 47, 48, 59, and 60 rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI in view of AWADA and U.S. Patent Publication 2019/0159110 to TAKAHASHI et al. (hereinafter “TAKAHASHI”).

Regarding Claim 47 (Previously Presented), the combination of SUZUKI and AWADA teaches the method of claim 35.
While SUZUKI does not explicitly disclose, or is not relied on to disclose, TAKAHASHI further teaches wherein the first request is transmitted as part of a radio resource control connection message (In Modified Example 1, the user equipment 20 determines a supported SIB by the above-mentioned method and then requests a SIB(s) which it is necessary to individually transmit to the base station 10 using an RRC connection request message in an RRC connection establishment procedure. [¶ 0121])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SUZUKI and AWADA with that of TAKAHASHI for advantage of, particularly, in a next-generation mobile communication system (5G, new RAT) for the purpose of ultra large capacity, ultralow delay, and the like, it is necessary to decrease overheads due to transmission of system information.  Regarding the decrease in overheads due to transmission of system information, an idea that system information which is essential to all user equipments is periodically transmitted and other system information is transmitted based on a demand from a user equipment has been proposed (which is referred to as system information on demand). (TAKAHASHI: ¶ 0008)

Regarding Claim 48 (Previously Presented), the combination of SUZUKI, AWADA, and TAKAHASHI teaches the method of claim 47.
 does not explicitly disclose, or is not relied on to disclose, TAKAHASHI further teaches further comprising:
responsive to receiving an acknowledgment message to the radio resource control connection message, determining that the radio resource control connection message has been received by the base station (In Modified Example 1, the user equipment 20 determines a supported SIB by the above-mentioned method and then requests a SIB(s) which it is necessary to individually transmit to the base station 10 using an RRC connection request message in an RRC connection establishment procedure. … Thereafter, the base station 10 individually transmits the requested SIB(s) to the user equipment 20 using an RRC connection reconfiguration procedure.  When the user equipment 20 requests the SIB(s) using an RRC connection request message, the base station 10 may transmit the SIB(s) using an RRC connection setup message. [¶ 0121])

Motivation to combine the teaching of SUZUKI and AWADA with that of TAKAHASHI given in Claim 47 above.

Regarding Claim 59 (Previously Presented), the features of Claim 59 are essentially the same as Claim 47 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 59 is rejected on the same grounds and motivation as Claim 47.

Regarding Claim 60 (Previously Presented), the features of Claim 60 are essentially the same as Claim 48 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 609 is rejected on the same grounds and motivation as Claim 48.

Claims 37, 38, 51, and 52 rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI in view of AWADA and U.S. Patent Publication 2016/0234736 to KUBOTA et al. (hereinafter “KUBOTA”).

Regarding Claim 37 (Previously Presented), the combination of SUZUKI and AWADA teach the method of claim 35.
While the combination of SUZUKI and AWADA does not explicitly teach, or is not relied on to teach, in the same field of endeavor KUBOTA teaches wherein the first portion of system information further comprises an indication of resources on which the second portion of system information is transmitted (a wireless network may provide service-specific system information.  The service-specific system information may be provided as a broadcast or upon receipt of a request from a UE.  In an on-demand system, the wireless network may broadcast (or broad-beam transmit) a synchronization signal, for example, that indicates to the UEs within a cell or zone coverage area that service-specific system information is available for the UEs to request.  UEs may then transmit one or more requests for service-specific system information, and may receive the system information for the identified services. [¶ 0085] … an instance of a sync signal may include information that a UE may use to determine 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of SUZUKI and AWADA with that of KUBOTA for advantage to the transmission of on-demand system information in a wireless communication system, such as a wireless communication system having a user equipment (UE)-centric network. (KUBOTA: ¶ 0003)

Regarding Claim 38 (Previously Presented), the combination of SUZUKI, AWADA, and KUBOTA teaches the method of claim 37.
SUZUKI further discloses wherein the indication of resources comprises an indication of a transmission window in which the second portion of system information is transmitted (The system information may be divided into multiple information blocks. The information block may be referred to as a Master Information Block (MIB) and a System Information Block (SIB).  One or multiple information blocks may be transmitted using a system information message. [¶ 0043] … Multiple information blocks may include the following SI type A to SI type O. Information included in the following SI type A to SI type O may be included in different information blocks.  Information other than the information included in the following SI type A to SI type O may be included in any 
	
Regarding Claim 51 (Previously Presented), the features of Claim 51 are essentially the same as Claim 37 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 51 is rejected on the same grounds and motivation as Claim 37.

Regarding Claim 52 (Previously Presented), the features of Claim 52 are essentially the same as Claim 38 with the user equipment of claim 49 performing the Method of Claim 35 above. Therefore, Claim 52 is rejected on the same grounds and motivation as Claim 38.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644